                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                              Case No. 03-10011-JWB


MELISSA LANGLOIS,

                       Defendant.

                                MEMORANDUM AND ORDER

          This case comes before the court on Defendant’s objections to the amended writ of

continuing garnishment and motion for hearing. (Doc. 37.) The government has filed a response

in opposition. (Doc. 44.) For the reasons stated herein, Defendant’s objections are OVERRULED

and her request for a hearing is DENIED.

     I.      Facts

          On August 11, 2003, Defendant was sentenced to a term of imprisonment after pleading

guilty to mail fraud and forgery. (Doc. 20.) The judgment included an order requiring Defendant

to pay $117,167.22 in restitution and a $300 assessment. As of June 16, 2021, the outstanding

restitution balance is $84,122.72. (Doc. 44 at 2.) On April 9, 2021, the government applied for a

writ of continuing garnishment for garnishee Fresenius Medical Corporate Office, Defendant’s

employer. (Doc. 31.) The writ of continuing garnishment was entered by the clerk. (Doc. 32.)

The government then moved for an amended writ of continuing garnishment to amend the name

of Defendant’s employer, Fressenius [sic] USA/Renal Care Group, Inc. (Doc. 36.) On May 24,

2021, the garnishee filed an answer stating that Defendant was currently employed by the




                                               1
garnishee and indicated that it was garnishing $348.32 from Defendant’s gross wages of $3,003.55.

(Doc. 41.)

         On June 2, Defendant filed an objection to the garnishment and requested a hearing. (Doc.

40.) In that objection, Defendant has attached a letter to Assistant United States Attorney Tanya

Wilson in which she admits that she owes the restitution and that she fell behind on her payments.

Defendant requests a new payment plan instead of the continued garnishment of her wages because

she is concerned that the garnishment will negatively affect her position with the garnishee. (Id.

at 1.) The government responds that Defendant’s objection must be overruled as she does not

claim that a statutory exemption applies to the wages.

   II.       Analysis

         Pursuant to the Federal Debt Collection Procedures Act, 28 U.S.C. § 3001, the government

is provided certain remedies to collect debts. One of those remedies is a writ of garnishment. 28

U.S.C. § 3205. Under § 3205(a), a court may issue a writ of garnishment against nonexempt

disposable earnings. There is a statute which also provides the maximum amount of earnings

allowed to be garnished. 15 U.S.C. § 1673. If an objection to the garnishment is filed, the party

objecting must state the grounds and bear the burden of proving the grounds. 28 U.S.C. §

3205(c)(5). At a hearing to address the objection, the court is limited “(1) to the probable validity

of any claim of exemption by the judgment debtor; [and] (2) to compliance with any statutory

requirement for the issuance of the postjudgment remedy granted.” 28 U.S.C. § 3202(d); see also

United States v. Krehbiel, No. 05-10117-EFM, 2021 WL 965968, at *3 (D. Kan. Mar. 15, 2021).

         The exemptions to property subject to garnishment are set forth in 18 U.S.C. § 3613.

Wages are not exempt from garnishment here. See id.; United States v. Grigsby, No. 12-10174-

JTM, 2015 WL 471248, at *2 (D. Kan. Feb. 4, 2015), aff'd in part, appeal dismissed in part, 630



                                                 2
F. App'x 838 (10th Cir. 2015) (discussing that the minimum exemption for wages is not applicable

to a criminal judgment).

           Defendant has the burden to establish that there is an exemption or that the government has

failed to comply with any statutory requirement. Notably, Defendant does not suggest that her

wages are exempt or that the government failed to comply with a statutory requirement. Rather,

Defendant requests that she be allowed to make payments instead of having her earnings subjected

to garnishment. This is not a sufficient basis to quash an order of garnishment. As stated by the

government, federal law prohibits an employer from discharging an employee because her

earnings are subject to garnishment. 15 U.S.C. § 1674.

    III.      Conclusion

           Defendant’s objection to the writ of continuing garnishment is OVERRULED and her

motion for a hearing is DENIED, without prejudice. If Defendant has an objection to the writ of

continuing garnishment that is based on a statutory exemption or noncompliance with a statutory

requirement, Defendant may file a renewed objection to the writ of garnishment within 14 days of

this order.

IT IS SO ORDERED. Dated this 23rd day of June 2021.

                                                        __s/ John W. Broomes__________
                                                        JOHN W. BROOMES
                                                        UNITED STATES DISTRICT JUDGE




                                                    3
